Title: To James Madison from James Taylor, 21 February 1815
From: Taylor, James
To: Madison, James


                    
                        
                            Dear sir
                        
                        Belle Vue Ky Feby 21st 1815
                    
                    I have the honor to inform you that I have not been unmindful of my promise to procure you a good riding horse.
                    I have been on the lookout ever since my return but have never met with one until a few days ago which I would venture to recommend.
                    On my way from Lexington a few days ago I met with one which I trust will please you; He is a fine bay about 15½ hands high, lengthy with a lofty carriage & sufficiently stout, but very actively made, Trots remarkably clean and Canters finely, and would soon come to pace, but I understood from you this was not of importance or even desirable.
                    He cost 180 dollars, 200 has always been the price demanded for him.
                    Speculator was raised by Thomas Arnold Esqr of Paris, he was got by the imported Speculator, out of a very fine mare which was got by the imported Shark out of an imported mare. He is seven years old.
                    I shall endeavor to send him in to you early in the next month if the roads are not too bad. A Doct. Canby a Connection of a Miss Sprigg who moved to this quarter from upper Marlbro will go in I understand early in March, and I contemplate trying to get him to take him in.
                    I congratulate you & our Country generally on the handsome achievement of the Gallant Jackson & his brave little Army. The whole army has immortalized its self. I am anxious to see if Congress will not make some effort to raise men & money before it adjourns. All ranks of people here are disgusted at its supineness.
                    I hope this may find yourself & Mrs Madison in good health. I have the honor to be Dear sir your obed servt.
                    
                        
                            James Taylor
                        
                    
                    
                        
                            March 8th.
                        
                        Owing to absence this letter was not sent at the time it was written.
                        I rejoice with you sir & our Country generally at restoration of Peace. Most of whom I have seen appear pleased, some contend we are only where we began. This I contend is very far from the fact. We have gained a high national character—for never was more done by any nation with the same means: and altho’ th⟨e⟩ Saylor question is left out of the arrangment, it is not given up. And our ability (as has been evinced) to punish aggressions is the best protection against their perpetration.
                        
                        I am fearful Ft. Bowyer may have fallen into the hands of the enemy. I saw Gov: Shelby a few days ago he had just received a letter from Judge Toolman stating that the force which had been repulsed at N. Orleans had attacked that Fort & had been repulsed three times, but that the enemy had laid seige to it. If the tidings of Peace did not reach that place in time, I fear it must fall.
                        My best Complements to Mrs. M & to the good old Lady. I shall have your horse in fine order.
                        
                            J.T
                        
                    
                